DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 are allowed. The following is an examiner’s statement of reasons for allowance: 

Claims 1-5 are allowed because prior art to CN 107692121 A (English abstract only, hereinafter Ref A) teaches taro recombinant rice which include taro, barley, buckwheat and oat flour (See English abstract) mixing with water, extruding and curing, cutting, forming and (iv) drying molded product with hot air, cooling and packaging. However, Prior art does not teach the claimed limitations of “pre-curing quinoa by microwave irradiation after washing, soaking, pulverizing, ball-milling, and tempering the quinoa” in combination with “evenly mixing a pre-cured taro whole powder and a pre-cured quinoa powder with 
a banana powder, a kiwifruit powder and a molecular distillation monoglyceride” as required by base claim 1. Prior art Ref A also does not teach the proportion of ingredients for artificial rice including  “premixing: in a percentage of a total weight of the taro whole powder and the quinoa powder, weighing 10% to 40% of the taro whole powder and 60% to 90% of the quinoa powder, and then adding 0.1% to 0.5% of the molecular distillation monoglyceride, 0% to 10% of the banana powder and 0% to 5% of the kiwifruit powder” wherein the components are pretreated including “pretreating the quinoa: removing impurities adhered to a surface of the quinoa and then sufficiently soaking the quinoa in water for 5 min to 40 min at a soaking temperature of 20.degree.  C. to 40.degree.  C. in such a manner that particles of the quinoa sufficiently absorb water and swell, and then drying the quinoa to be standby” and mixing the quinoa with taro followed by “pulverizing: pulverizing the pretreated quinoa and the pretreated taro, and then sieving with an 80-200 mesh sieve to obtain the quinoa powder and the taro whole powder” as required by the method claim 2.

Other relevant art is CN 102793127 A (English abstract only, hereinafter Ref B) which teaches recombinant rice but made from konjac powder. Similarly CN102823822A (English abstract only, hereinafter Ref C) teaches corn grain based recombinant rice and  CN 106798325 A (English abstract only, hereinafter Ref D) teaches coarse cereal based rice composition. None of these references teach the composition or the method steps as claimed. Additional reference to Granato et al (US 20180146688A1) teaches flour combination which includes flour composition derived from plant material after being fermented.


.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTI CHAWLA/
Primary Examiner, Art Unit 1792